UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20552 FORM 10-Q/A QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Commission File Number 000-32561 Middlefield Banc Corp. (Exact name of registrant as specified in its charter) Ohio 34 - 1585111 (State or other jurisdiction of incorporation (IRSEmployer Identification No.) or organization) 15985 East High Street, Middlefield, Ohio 44062-9263 (Address of principal executive offices) (440) 632-1666 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [√] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [√] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Small reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [√] State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: Class: Common Stock, without par value Outstanding at August 7, 2013 : 2,021,912 EXPLANATORY NOTE This Form 10-Q/A amendment to the Company's Quarterly Report on Form 10-Q for the period ended June 30, 2013 is being filed for the sole purpose of filing the corrected Exhibits 31.1, 31.2 and 32. This Amendment contains the complete text of the original report in addition to the corrected Exhibits listed above. This Amendment does not reflect any events occurring subsequent to the August 7, 2013 filing date of the original Form 10-Q for the quarter ended June 30, 2012 or in any way modify or update disclosures in the original Form 10-Q for the quarter ended June 30, 2013. 1 MIDDLEFIELD BANC CORP. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Balance Sheet as of June 30, 2013 and December 31, 2012 3 Consolidated Statement of Income for the Three and Six Months ended June 30, 2013 and 2012 4 Consolidated Statement of Comprehensive Income for the Three and Six Months ended June 30, 2013 5 Consolidated Statement of Changes in Stockholders' Equity for the Six Months ended June 30, 2013 6 Consolidated Statement of Cash Flows for the Six Months ended June 30, 2013 and 2012 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 42 PART II - OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults by the Company on its Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits and Reports on Form 8 - K 43 SIGNATURES 49 Exhibit 31.1 Exhibit 31.2 Exhibit 32 2 MIDDLEFIELD BANC CORP. CONSOLIDATED BALANCE SHEET (Dollar amounts in thousands) (Unaudited) June 30, December 31, ASSETS Cash and due from banks $ 22,052 $ 33,568 Federal funds sold 18,377 11,778 Cash and cash equivalents 40,429 45,346 Investment securities available for sale 179,757 194,472 Loans 412,399 408,433 Less allowance for loan losses 7,749 7,779 Net loans 404,650 400,654 Premises and equipment, net 8,583 8,670 Goodwill 4,559 4,559 Core deposit intangible 173 195 Bank-owned life insurance 8,675 8,536 Accrued interest and other assets 10,966 7,856 TOTAL ASSETS $ 657,792 $ 670,288 LIABILITIES Deposits: Noninterest-bearing demand $ 83,095 $ 75,912 Interest-bearing demand 58,238 63,915 Money market 77,563 81,349 Savings 180,875 175,406 Time 185,648 196,753 Total deposits 585,419 593,335 Short-term borrowings 5,407 6,538 Other borrowings 12,635 12,970 Accrued interest and other liabilities 1,781 2,008 TOTAL LIABILITIES 605,242 614,851 STOCKHOLDERS' EQUITY Common stock, no par value; 10,000,000 shares authorized, 2,210,822 and 2,181,763 shares issued 34,694 34,295 Retained earnings 24,780 22,485 Accumulated other comprehensive income (loss) ) 5,391 Treasury stock, at cost; 189,530 shares ) ) TOTAL STOCKHOLDERS' EQUITY 52,550 55,437 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 657,792 $ 670,288 See accompanying notes to unaudited consolidated financial statements. 3 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF INCOME (Dollar amounts in thousands, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, INTEREST INCOME Interest and fees on loans $ 5,550 $ 5,641 $ 11,122 $ 11,178 Interest-bearing deposits in other institutions 9 8 17 12 Federal funds sold 4 4 8 7 Investment securities: Taxable interest 625 791 1,299 1,706 Tax-exempt interest 744 753 1,477 1,500 Dividends on stock 15 26 38 52 Total interest income 6,947 7,223 13,961 14,455 INTEREST EXPENSE Deposits 1,219 1,434 2,516 2,931 Short-term borrowings 47 99 99 158 Other borrowings 44 82 90 166 Trust preferred securities 47 31 81 77 Total interest expense 1,357 1,646 2,786 3,332 NET INTEREST INCOME 5,590 5,577 11,175 11,123 Provision for loan losses 300 450 613 1,050 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 5,290 5,127 10,562 10,073 NONINTEREST INCOME Service charges on deposit accounts 511 471 958 902 Investment securities gains (losses), net ) 296 175 296 Earnings on bank-owned life insurance 75 69 143 137 Gain on sale of loans - - - 85 Other income 243 181 411 391 Total noninterest income 819 1,017 1,687 1,811 NONINTEREST EXPENSE Salaries and employee benefits 1,906 1,800 3,777 3,550 Occupancy expense 248 222 522 470 Equipment expense 186 201 375 371 Data processing costs 187 191 400 390 Ohio state franchise tax 149 128 303 257 Federal deposit insurance expense 64 258 218 501 Professional fees 291 186 567 400 (Gain) loss on sale of other real estate owned ) 32 (5 ) 50 Advertising expense 111 112 223 232 Other real estate expense 90 213 196 273 Directors Fees 133 106 238 182 Other expense 596 592 1,135 1,147 Total noninterest expense 3,948 4,041 7,949 7,823 Income before income taxes 2,161 2,103 4,300 4,061 Income taxes 476 463 958 898 NET INCOME $ 1,685 $ 1,640 $ 3,342 $ 3,163 EARNINGS PER SHARE Basic $ 0.84 $ 0.85 $ 1.66 $ 1.72 Diluted 0.83 0.85 1.66 1.72 DIVIDENDS DECLARED PER SHARE $ 0.26 $ 0.26 $ 0.52 $ 0.52 See accompanying notes to unaudited consolidated financial statements. 4 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Dollar amounts in thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net income $ 1,685 $ 1,640 $ 3,342 $ 3,163 Other comprehensive income (loss): Net unrealized holding gain (loss) on available for sale securities ) 1,884 ) 1,824 Tax effect 2,298 ) 2,815 ) Reclassification adjustment for (gains) losses included in net income 10 ) ) ) Tax effect (3 ) 100 60 100 Total other comprehensive income (loss) ) 1,048 ) 1,008 Comprehensive income (loss) $ ) $ 2,688 $ ) $ 4,171 See accompanying notes to unaudited consolidated financial statements. 5 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Dollar amounts in thousands, except dividend per share amount) (Unaudited) Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Stockholders' Equity Balance, December 31, 2012 $ 34,295 $ 22,485 $ 5,391 $ ) $ 55,437 Net income 3,342 3,342 Comprehensive loss ) ) Common stock issuance (13,320 shares), net of issuance cost ($139) 74 74 Dividend reinvestment and purchase plan (15,739 shares) 440 440 Stock options exercised ) ) Cash dividends ($0.52 per share) ) ) Balance, June 30, 2013 $ 34,694 $ 24,780 $ ) $ ) $ 52,550 See accompanying notes to unaudited consolidated financial statements. 6 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CASH FLOWS (Dollar amounts in thousands) (Unaudited) Six Months Ended June 30, OPERATING ACTIVITIES Net income $ 3,342 $ 3,163 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 613 1,050 Investment securities (gains) losses, net ) ) Depreciation and amortization 449 442 Amortization of premium and discount on investment securities 457 477 Accretion of deferred loan fees, net ) ) Origination of loans held for sale - ) Proceeds from sale of loans held for sale - 1,169 Gain on sale of loans - ) Earnings on bank-owned life insurance ) ) Deferred income taxes 103 ) (Gain) loss on sale of other real estate owned (5 ) 50 (Increase) decrease in accrued interest receivable ) 111 Decrease in accrued interest payable ) ) (Increase) decrease in prepaid federal deposit insurance ) 422 Other, net 57 ) Net cash provided by operating activities 4,386 4,476 INVESTING ACTIVITIES Investment securities available for sale: Proceeds from repayments and maturities 12,992 34,731 Proceeds from sale of securities 8,135 21,804 Purchases ) ) Increase in loans, net ) ) Proceeds from the sale of other real estate owned 465 476 Purchase of premises and equipment ) ) Net cash provided by investing activities 727 12,395 FINANCING ACTIVITIES Net decrease in deposits ) ) Decrease in short-term borrowings, net ) ) Repayment of other borrowings ) ) Common stock issuance 74 2,329 Stock options exercised ) 32 Proceeds from dividend reinvestment & purchase plan 440 343 Cash dividends ) ) Net cash used for financing activities ) ) Increase (decrease) in cash and cash equivalents ) 8,471 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 45,346 34,390 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 40,429 $ 42,861 SUPPLEMENTAL INFORMATION Cash paid during the year for: Interest on deposits and borrowings $ 2,818 $ 3,429 Income taxes 900 950 Non-cash investing transactions: Transfers from loans to other real estate owned $ 975 $ 316 See accompanying notes to unaudited consolidated financial statements. 7 MIDDLEFIELD BANC CORP. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The consolidated financial statements of Middlefield Banc Corp. ("Company") include its two bank subsidiaries The Middlefield Banking Company (“MB”) and Emerald Bank (“EB”) and a non-bank asset resolution subsidiary EMORECO, Inc. All significant inter-company items have been eliminated. The accompanying financial statements have been prepared in accordance with U.S. generally accepted accounting principles and the instructions for Form 10-Q and Article 10 of Regulation S-X. In management’s opinion, the financial statements include all adjustments, consisting of normal recurring adjustments, that the Company considers necessary to fairly state the Company’s financial position and the results of operations and cash flows. The consolidated balance sheet at December 31, 2012, has been derived from the audited financial statements at that date but does not include all of the necessary informational disclosures and footnotes as required by U. S. generally accepted accounting principles. The accompanying financial statements should be read in conjunction with the financial statements and notes thereto included with the Company’s Form 10-K for the year ended December 31, 2012 (File No. 000-32561). The results of the Company’s operations for any interim period are not necessarily indicative of the results of the Company’s operations for any other interim period or for a full fiscal year. Recent Accounting Pronouncements In April 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2013-07, Presentation of Financial Statements (Topic 205): Liquidation Basis of Accounting. The amendments in this Update are being issued to clarify when an entity should apply the liquidation basis of accounting. In addition, the guidance provides principles for the recognition and measurement of assets and liabilities and requirements for financial statements prepared using the liquidation basis of accounting. The amendments require an entity to prepare its financial statements using the liquidation basis of accounting when liquidation is imminent. Liquidation is imminent when the likelihood is remote that the entity will return from liquidation and either (a) a plan for liquidation is approved by the person or persons with the authority to make such a plan effective and the likelihood is remote that the execution of the plan will be blocked by other parties or (b) a plan for liquidation is being imposed by other forces (for example, involuntary bankruptcy). If a plan for liquidation was specified in the entity’s governing documents from the entity’s inception (for example, limited-life entities), the entity should apply the liquidation basis of accounting only if the approved plan for liquidation differs from the plan for liquidation that was specified at the entity’s inception. The amendments are effective for entities that determine liquidation is imminent during annual reporting periods beginning after December 15, 2013, and interim reporting periods therein. Entities should apply the requirements prospectively from the day that liquidation becomes imminent. Early adoption is permitted. Entities that use the liquidation basis of accounting as of the effective date in accordance with other Topics (for example, terminating employee benefit plans) are not required to apply the amendments. Instead, those entities should continue to apply the guidance in those other Topics until they have completed liquidation. In June 2013, the FASB issued ASU 2013-08, Financial Services – Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The amendments in this Update affect the scope, measurement, and disclosure requirements for investment companies under U.S. GAAP. The amendments do all of the following: 1. Change the approach to the investment company assessment in Topic 946, clarify the characteristics of an investment company, and provide comprehensive guidance for assessing whether an entity is an investment Company. 2. Require an investment company to measure noncontrolling ownership interests in other investment companies at fair value rather than using the equity method of accounting. 3. Require the following additional disclosures: (a) the fact that the entity is an investment company and is applying the guidance in Topic 946, (b) information about changes, if any, in an entity’s status as an investment company, and (c) information about financial support provided or contractually required to be provided by an investment company to any of its investees. The amendments in this Update are effective for an entity’s interim and annual reporting periods in fiscal years that begin after December 15, 2013. Earlier application is prohibited. 8 In July 2013, the FASB ASU 2013-09, Fair Value Measurement (Topic 820): Deferral of the Effective Date of Certain Disclosures for Nonpublic Employee Benefit Plans in Update No. 2011-04. The amendments in this Update apply to certain quantitative disclosure requirements for an employee benefit plan, other than those plans that are subject to the Securities and Exchange Commission’s filing requirements (hereafter “nonpublic employee benefit plan”), that holds investments in its plan sponsor’s own nonpublic entity equity securities, including equity securities of its plan sponsor’s nonpublic affiliated entities and that are within the scope of the disclosure requirements contained in FASB Accounting Standards Update No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendments in this Update defer indefinitely the effective date of certain required disclosures in Update 2011-04 (Topic 820) of quantitative information about the significant unobservable inputs used in Level 3 fair value measurements for investments held by a nonpublic employee benefit plan in its plan sponsor’s own nonpublic entity equity securities, including equity securities of its plan sponsor’s nonpublic affiliated entities. The amendments in this Update do not defer the effective date for those certain quantitative disclosures for other nonpublic entity equity securities held in the nonpublic employee benefit plan or any qualitative disclosures. The deferral in this amendment is effective upon issuance for financial statements that have not been issued. In July 2013, the FASB issued ASU 2013-10, Derivatives and Hedging (Topic 815): Inclusion of the Fed Funds Effective Swap Rate (or Overnight Index Swap Rate) as a Benchmark Interest Rate for Hedge Accounting Purposes. The amendments in this Update permit the Fed Funds Effective Swap Rate (OIS) to be used as a U.S. benchmark interest rate for hedge accounting purposes under Topic 815, in addition to UST and LIBOR. The amendments also remove the restriction on using different benchmark rates for similar hedges. The amendments are effective prospectively for qualifying new or redesignated hedging relationships entered into on or after July 17, 2013. In July 2013, the FASB issued ASU 2013-11, Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists. This Update applies to all entities that have unrecognized tax benefits when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists at the reporting date. An unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except as follows. To the extent a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. The assessment of whether a deferred tax asset is available is based on the unrecognized tax benefit and deferred tax asset that exist at the reporting date and should be made presuming disallowance of the tax position at the reporting date. The amendments in this Update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2014. Early adoption is permitted. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. 9 NOTE 2 - STOCK-BASED COMPENSATION The Company had no unvested stock options outstanding or unrecognized stock-based compensation costs outstanding as of June 30, 2013 and 2012. Stock option activity during the six months ended June 30 is as follows: Weighted- average Exercise Price Weighted- average Exercise Price Outstanding, January 1 79,693 $ 26.81 88,774 $ 26.81 Exercised ) 24.09 - - Forfeited - - ) 22.94 Outstanding, June 30 59,932 28.29 79,693 27.25 Exercisable June 30 59,932 28.29 79,693 27.25 10 NOTE 3 - EARNINGS PER SHARE The Company provides dual presentation of basic and diluted earnings per share. Basic earnings per share is calculated by dividing net income by the average shares outstanding. Diluted earnings per share adds the dilutive effects of options, warrants, and convertible securities to average shares outstanding. The following table sets forth the composition of the weighted-average common shares (denominator) used in the basic and diluted earnings per share computation. For the Three Months Ended June 30, For the Six Months Ended June 30, Weighted average common shares outstanding 2,206,794 2,108,863 2,198,033 2,031,187 Average treasury stock shares ) Weighted average common shares and common stock equivalents used to calculate basic earnings per share 2,017,264 1,919,333 2,008,503 1,841,657 Additional common stock equivalents (stock options) used to calculate diluted earnings per share 6,697 1,872 8,557 1,208 Weighted average common shares and common stock equivalents used to calculate diluted earnings per share 2,023,961 1,921,205 2,017,060 1,842,865 Options to purchase 61,132 shares of common stock, at prices ranging from $17.55 to $40.24, were outstanding during the three months ended June 30, 2013. Of those options, 31,833 were considered dilutive based on the market price exceeding the strike price. The remaining 29,299 options had no dilutive effect on earnings per share. For the six months ended June 30, 2013, 49,394 options were considered dilutive. The remaining 11,738 options had no dilutive effect on earnings per share. Options to purchase 88,354 shares of common stock, at prices ranging from $17.55 to $40.24, were outstanding during the three and six months ended June 30, 2012. Of those options, 9,000 were considered dilutive based on the market price exceeding the strike price. The remaining 79,354 options had no dilutive effect on the earnings per share. 11 NOTE 4 - FAIR VALUE MEASUREMENTS Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in the principal or most advantageous market for an asset or liability in an orderly transaction between market participants at the measurement date. GAAP established a fair value hierarchy that prioritizes the use of inputs used in valuation methodologies into the following three levels: Level I: Quoted prices are available in active markets for identical assets or liabilities as of the reported date. Level II: Pricing inputs are other than the quoted prices in active markets, which are either directly or indirectly observable as of the reported date. The nature of these assets and liabilities includes items for which quoted prices are available but traded less frequently and items that are fair-valued using other financial instruments, the parameters of which can be directly observed. Level III: Assets and liabilities that have little to no pricing observability as of the reported date. These items do not have two-way markets and are measured using management’s best estimate of fair value, where the inputs into the determination of fair value require significant management judgment or estimation. The following tables present the assets measured on a recurring basis on the Consolidated Balance Sheet at their fair value by level within the fair value hierarchy. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. June 30, 2013 (Dollar amounts in thousands) Level I Level II Level III Total Assets Measured on a Recurring Basis: U.S. government agency securities $ - $ 26,588 $ - $ 26,588 Obligations of states and political subdivisions - 89,718 - 89,718 Mortgage-backed securities in government- sponsored entities 58,413 58,413 Private-label mortgage-backed securities - 4,288 - 4,288 Total debt securities - 179,007 - 179,007 Equity securities in financial institutions 5 745 - 750 Total $ 5 $ 179,752 $ - $ 179,757 12 December 31, 2012 Level I Level II Level III Total Assets Measured on a Recurring Basis: U.S. government agency securities $ - $ 24,960 $ - $ 24,960 Obligations of states and political subdivisions - 92,596 - 92,596 Mortgage-backed securities in government- sponsored entities 71,102 - 71,102 Private-label mortgage-backed securities - 5,064 - 5,064 Total debt securities - 193,722 - 193,722 Equity securities in financial institutions 5 745 - 750 Total $ 5 $ 194,467 $ - $ 194,472 The Company obtains fair values from an independent pricing service which represent either quoted market prices for the identical securities (Level I inputs) or fair values determined by pricing models using a market approach that considers observable market data, such as interest rate volatilities, LIBOR yield curve, credit spreads and prices from market makers and live trading systems (Level II). Financial instruments are considered Level III when their values are determined using pricing models, discounted cash flow methodologies or similar techniques and at least one significant model assumption or input is unobservable. In addition to these unobservable inputs, the valuation models for Level III financial instruments typically also rely on a number of inputs that are readily observable either directly or indirectly. Level III financial instruments also include those for which the determination of fair value requires significant management judgment or estimation. The Company has no securities considered to be Level III as of June 30, 2013 or December 31, 2012. The Company uses prices compiled by third party vendors due to the recent stabilization in the markets along with improvements in third party pricing methodology that have narrowed the variances between third party vendor prices and actual market prices. The following tables present the assets measured on a nonrecurring basis on the Consolidated Balance Sheet at their fair value by level within the fair value hierarchy. Impaired loans that are collateral dependent are written down to fair value through the establishment of specific reserves. Techniques used to value the collateral that secure the impaired loan include: quoted market prices for identical assets classified as Level I inputs; observable inputs, employed by certified appraisers, for similar assets classified as Level II inputs. In cases where valuation techniques included inputs that are unobservable and are based on estimates and assumptions developed by management based on the best information available under each circumstance, the asset valuation is classified as Level III inputs. The Company values other real estate owned at the estimated fair value of the underlying collateral less expected selling costs. Such values are estimated primarily using appraisals and reflect a market value approach. Due to the significance of the Level 3 inputs, other real estate owned has been classified as Level III. 13 June 30, 2013 (Dollar amounts in thousands) Level I Level II Level III Total Assets Measured on a non-recurring Basis: Impaired loans $ - $ - $ 15,287 $ 15,287 Other real estate owned - - 2,361 2,361 December 31, 2012 Level I Level II Level III Total Assets Measured on a non-recurring Basis: Impaired loans $ - $ - $ 17,600 $ 17,600 Other real estate owned - - 1,846 1,846 The following table presents additional quantitative information about assets measured at fair value on a non-recurring basis and for which the Company uses Level III inputs to determine fair value: Quantitative Information about Level III Fair Value Measurements (unaudited, in thousands) Estimate Valuation Techniquest Unobservable Input Range (Weighted Average) June 30, 2013 December 31, 2012 Impaired loans $ 15,287 17,600 Appraisal of collateral (1) Appraisal adjustments (2) 0% to -68.0% (-31.4 %) Liquidation expenses (2) 0% to -45.8% (-2.2 %) Other real estate owned $ 2,361 1,846 Appraisal of collateral (1), (3) Appraisal adjustments (2) 0% to -10.0% (-7.5 %) (1) Fair value is generally determined through independent appraisals of the underlying collateral, which generally include various level 3 inputs which are not identifiable. (2) Appraisals may be adjusted by management for qualitative factors such as economic conditions and estimated liquidation expenses. The range and weighted average of liquidation expenses and other appraisal adjustments are presented as a percent of the appraisal. (3) Includes qualitative adjustments by management and estimated liquidation expenses. 14 The estimated fair value of the Company’s financial instruments is as follows: June 30, 2013 Carrying Value Level I Level II Level III Total Fair Value (in thousands) Financial assets: Cash and cash equivalents $ 40,429 $ 40,429 $ - $ - $ 40,429 Investment securities Available for sale 179,757 5 179,752 - 179,757 Net loans 404,650 - - 408,322 408,322 Bank-owned life insurance 8,675 8,675 - 8,675 Federal Home Loan Bank stock 1,887 1,887 - 1,887 Accrued interest receivable 2,251 2,251 - - 2,251 Financial liabilities: Deposits $ 585,419 $ 399,771 $ - $ 187,825 $ 587,596 Short-term borrowings 5,407 5,407 - - 5,407 Other borrowings 12,635 - - 12,860 12,860 Accrued interest payable 460 460 - - 460 December 31, 2012 Carrying Value Level I Level II Level III Total Fair Value (in thousands) Financial assets: Cash and cash equivalents $ 45,346 $ 45,346 $ - $ - $ 45,346 Investment securities Available for sale 194,472 5 194,467 - 194,472 Net loans 400,654 - - 390,206 390,206 Bank-owned life insurance 8,536 8,536 - - 8,536 Federal Home Loan Bank stock 1,887 1,887 - - 1,887 Accrued interest receivable 2,163 2,163 - - 2,163 Financial liabilities: Deposits $ 593,335 $ $ - $ 196,122 $ 592,704 Short-term borrowings 6,538 6,538 - - 6,538 Other borrowings 12,970 - - 13,337 13,337 Accrued interest payable 492 492 - - 492 Financial instruments are defined as cash, evidence of ownership interest in an entity, or a contract which creates an obligation or right to receive or deliver cash or another financial instrument from/to a second entity on potentially favorable or unfavorable terms. Fair value is defined as the amount at which a financial instrument could be exchanged in a current transaction between willing parties other than in a forced liquidation sale. If a quoted market price is available for a financial instrument, the estimated fair value would be calculated based upon the market price per trading unit of the instrument. If no readily available market exists, the fair value estimates for financial instruments should be based upon management’s judgment regarding current economic conditions, interest rate risk, expected cash flows, future estimated losses, and other factors as determined through various option pricing formulas or simulation modeling. Since many of these assumptions result from judgments made by management based upon estimates which are inherently uncertain, the resulting estimated fair values may not be indicative of the amount realizable in the sale of a particular financial instrument. In addition, changes in assumptions on which the estimated fair values are based may have a significant impact on the resulting estimated fair values. 15 As certain assets such as deferred tax assets and premises and equipment are not considered financial instruments, the estimated fair value of financial instruments would not represent the full value of the Company. The Company employed simulation modeling in determining the estimated fair value of financial instruments for which quoted market prices were not available based upon the following assumptions: Cash and Cash Equivalents, Federal Home Loan Bank Stock, Accrued Interest Receivable, Accrued Interest Payable, and Short-Term Borrowings The fair value is equal to the current carrying value. Bank-Owned Life Insurance The fair value is equal to the cash surrender value of the life insurance policies. Investment Securities Available for Sale The fair value of investment securities is equal to the available quoted market price. If no quoted market price is available, fair value is estimated using the quoted market price for similar securities. Loans The fair value is estimated by discounting future cash flows using current market inputs at which loans with similar terms and qualities would be made to borrowers of similar credit quality. Where quoted market prices were available, primarily for certain residential mortgage loans, such market rates were used as estimates for fair value. Deposits and Other Borrowed Funds The fair values of certificates of deposit and other borrowed funds are based on the discounted value of contractual cash flows. The discount rates are estimated using rates currently offered for similar instruments with similar remaining maturities. Demand, savings, and money market deposits are valued at the amount payable on demand as of period end. Commitments to Extend Credit These financial instruments are generally not subject to sale, and estimated fair values are not readily available. The carrying value, represented by the net deferred fee arising from the unrecognized commitment or letter of credit, and the fair value, determined by discounting the remaining contractual fee over the term of the commitment using fees currently charged to enter into similar agreements with similar credit risk, are not considered material for disclosure. 16 NOTE 5 – ACCUMULATED OTHER COMPREHENSIVE INCOME The following table presents the changes in accumulated other comprehensive income by component net of taxfor the three and six months ended June 30, 2013 and 2012: Unrealized gains on available for sale securities (a) Balance as of December 31, 2012 $ 5,391 Other comprehensive loss before reclassification ) Amount reclassified from accumulated other comprehensive income ) Period change ) Balance at March 31, 2013 4,265 Other comprehensive loss before reclassification ) Amount reclassified from accumulated other comprehensive income 7 Period change ) Balance at June 30, 2013 $ ) Balance as of December 31, 2011 $ 4,541 Other comprehensive loss before reclassification ) Amount reclassified from accumulated other comprehensive income - Period change ) Balance at March 31, 2012 4,501 Other comprehensive loss before reclassification 1,244 Amount reclassified from accumulated other comprehensive income ) Period change 1,048 Balance at June 30, 2012 $ 5,549 (a) All amounts are net of tax. Amounts in parentheses indicate debits. 17 The following tables present significant amounts reclassified out of each component of accumulated other comprehensive inocme: Amount Reclassified from Accumulated Other Comprehensive Income Affected Line Item in For the Three Months Ended the Statement Where June 30, Net Income is Details about other comprehensive income Presented Unealized gains on available for sale securities $ 10 $ 296 Investment securities gains, net (3 ) ) Income taxes $ 7 $ 196 Net of tax (a) Amounts in parentheses indicate debits to net income Accumulated Other Comprehensive Income For the Six Months Ended June 30, Affected Line Item in the Statement Where Net Income is Details about other comprehensive income Presented Unealized gains on available for sale securities $ ) $ ) Investment securities gains, net 60 100 Income taxes $ ) $ ) Net of tax (a) Amounts in parentheses indicate debits to net income NOTE 6 - INVESTMENT SECURITIES AVAILABLE FOR SALE The amortized cost and fair values of securities available for sale are as follows: June 30, 2013 (Dollar amounts in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. government agency securities $ 27,020 $ 343 $ ) $ 26,588 Obligations of states and political subdivisions: Taxable 5,367 344 (6 ) 5,705 Tax-exempt 84,455 2,273 ) 84,013 Mortgage-backed securities in government-sponsored entities 58,557 809 ) 58,413 Private-label mortgage-backed securities 3,895 393 - 4,288 Total debt securities 179,294 4,162 ) 179,007 Equity securities in financial institutions 750 - - 750 Total $ 180,044 $ 4,162 $ ) $ 179,757 18 December 31, 2012 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. government agency securities $ 24,485 $ 566 $ ) $ 24,960 Obligations of states and political subdivisions: Taxable 6,888 738 - 7,626 Tax-exempt 80,391 4,683 ) 84,970 Mortgage-backed securities in government-sponsored entities 69,238 1,929 ) 71,102 Private-label mortgage-backed securities 4,553 511 - 5,064 Total debt securities 185,555 8,427 ) 193,722 Equity securities in financial institutions 750 - - 750 Total $ 186,305 $ 8,427 $ ) $ 194,472 The amortized cost and fair value of debt securities at June 30, 2013, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. (Dollar amounts in thousands) Amortized Cost Fair Value Due in one year or less $ 2,781 $ 2,835 Due after one year through five years 4,125 4,331 Due after five years through ten years 22,550 22,894 Due after ten years 149,838 148,947 Total $ 179,294 $ 179,007 Proceeds from the sales of securities available-for-sale and the gross realized gains and losses for the three and six months ended June 30 are as follows: For the Three Months Ended June 30, For the Six Months Ended June 30, Proceeds from sales $ 533 $ 21,804 $ 8,135 $ 21,804 Gross realized gains - Gross realized losses ) Investment securities with an approximate carrying value of $70.4 million and $62.5 million at June 30, 2013 and December 31, 2012, respectively, were pledged to secure deposits and other purposes as required by law. The following tables show the Company’s gross unrealized losses and fair value, aggregated by investment category and length of time that the individual securities have been in a continuous unrealized loss position. 19 June 30, 2013 Less than Twelve Months Twelve Months or Greater Total (Dollar amounts in thousands) Fair Value Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses U.S. government agency securities $ 17,131 $ ) $ - $ - $ 17,131 $ ) Obligations of states and political subdivisions $ 21,713 $ ) $ - $ - $ 21,713 $ ) Mortgage-backed securities in government-sponsored entities 34,542 ) - - 34,542 ) Total $ 73,386 $ ) $ - $ - $ 73,386 $ ) December 31, 2012 Less than Twelve Months Twelve Months or Greater Total Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses U.S. government agency securities $ 9,938 $ ) $ - $ - $ 9,938 $ ) Obligations of states and political subdivisions 9,240 ) - - 9,240 ) Mortgage-backed securities in government-sponsored entities 12,353 ) - - 12,353 ) Total $ 31,531 $ ) $ - $ - $ 31,531 $ ) There were 84 securities considered temporarily impaired at June 30, 2013. On a quarterly basis, the Company performs an assessment to determine whether there have been any events or economic circumstances indicating that a security with an unrealized loss has suffered other-than-temporary impairment (“OTTI”). A debt security is considered impaired if the fair value is less than its amortized cost basis at the reporting date. The Company assesses whether the unrealized loss is other-than-temporary. OTTI losses are recognized in earnings when the Company has the intent to sell the debt security or it is more likely than not that it will be required to sell the debt security before recovery of its amortized cost basis. However, even if the Company does not expect to sell a debt security, it must evaluate expected cash flows to be received and determine if a credit loss has occurred. An unrealized loss is generally deemed to be other than temporary and a credit loss is deemed to exist if the present value of the expected future cash flows is less than the amortized cost basis of the debt security. As a result the credit loss component of an OTTI is recorded as a component of investment securities gains (losses)in the accompanying Consolidated Statement of Income, while the remaining portion of the impairment loss is recognized in other comprehensive income, provided the Company does not intend to sell the underlying debt security and it is “more likely than not” that the Company will not have to sell the debt security prior to recovery. Debt securities issued by U.S. government agencies, U.S. government-sponsored enterprises, and state and political subdivisions accounted for more than 97% of the total available-for-sale portfolio as of June 30, 2013 and no credit losses are expected, given the explicit and implicit guarantees provided by the U.S. federal government and the lack of prolonged unrealized loss positions within the obligations of state and political subdivisions security portfolio. The Company’s assessment was concentrated mainly on private-label collateralized mortgage obligations of approximately $3.9 million for which the Company evaluates credit losses on a quarterly basis. The gross unrealized gain position related to these private-label collateralized mortgage obligations amounted to $393,000 on June 30, 2013. The Company considered the following factors in determining whether a credit loss exists and the period over which the debt security is expected to recover: • The length of time and the extent to which the fair value has been less than the amortized cost basis. • Changes in the near term prospects of the underlying collateral of a security such as changes in default rates, loss severity given default and significant changes in prepayment assumptions; • The level of cash flows generated from the underlying collateral supporting the principal and interest payments of the debt securities; and • Any adverse change to the credit conditions and liquidity of the issuer, taking into consideration the latest information available about the overall financial condition of the issuer, credit ratings, recent legislation and government actions affecting the issuer’s industry and actions taken by the issuer to deal with the present economic climate. 20 For the six months ended June 30, 2013 and 2012, there were no available-for-sale debt securities with an unrealized loss that suffered OTTI. NOTE 7 - LOANS AND RELATED ALLOWANCE FOR LOAN LOSSES Major classifications of loans are summarized as follows (in thousands): June 30, December 31, Commercial and industrial $ 49,898 $ 62,188 Real estate - construction 24,084 22,522 Real estate - mortgage: Residential 199,250 203,872 Commercial 135,006 115,734 Consumer installment 4,161 4,117 412,399 408,433 Less allowance for loan losses 7,749 7,779 Net loans $ 404,650 $ 400,654 The Company’s primary business activity is with customers located within its local trade area, eastern Geauga County, and contiguous counties to the north, east, and south. The Company also serves the central Ohio market with offices in Dublin and Westerville, Ohio. Commercial, residential, consumer, and agricultural loans are granted. Although the Company has a diversified loan portfolio, loans outstanding to individuals and businesses are dependent upon the local economic conditions in the Company’s immediate trade area. Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff generally are reported at their outstanding unpaid principal balances net of the allowance for loan losses.Interest income is recognized as income when earned on the accrual method.The accrual of interest is discontinued on a loan when management believes, after considering economic and business conditions, the borrower’s financial condition is such that collection of interest is doubtful.Interest received on nonaccrual loans is recorded as income or applied against principal according to management’s judgment as to the collectability of such principal. Loan origination fees and certain direct loan origination costs are being deferred and the net amount amortized as an adjustment of the related loan’s yield.Management is amortizing these amounts over the contractual life of the related loans. 21 The following tables summarize the primary segments of the loan portfolio and allowance for loan losses (in thousands): Real Estate- Mortgage June 30, 2013 Commercial and industrial Real estate- construction Residential Commercial Consumer installment Total Individually evaluated for impairment $ 2,310 $ 3,927 $ 4,905 $ 6,506 $ 10 $ 17,658 Collectively evaluated for impairment 47,588 20,157 194,345 128,500 4,151 394,741 Total loans $ 49,898 $ 24,084 $ 199,250 $ 135,006 $ 4,161 $ 412,399 Real estate- Mortgage December 31, 2012 Commercial and industrial Real estate- construction Residential Commercial Consumer installment Total Loans: Individually evaluated for impairment $ 4,592 $ 3,993 $ 5,761 $ 6,914 $ 28 $ 21,288 Collectively evaluated for impairment 57,596 18,529 198,111 108,820 4,089 387,145 Total loans $ 62,188 $ 22,522 $ 203,872 $ 115,734 $ 4,117 $ 408,433 Real Estate- Mortgage June 30, 2013 Commercial and industrial Real estate- construction Residential Commercial Consumer installment Total Allowance for loan losses: Ending allowance balance attributable to loans: Individually evaluated for impairment $ 323 $ 814 $ 754 $ 479 $ - $ 2,370 Collectively evaluated for impairment 552 377 2,872 1,526 51 5,378 Total ending allowance balance $ 875 $ 1,191 $ 3,626 $ 2,005 $ 51 $ 7,748 Real Estate- Mortgage December 31, 2012 Commercial and industrial Real estate- construction Residential Commercial Consumer installment Total Allowance for loan losses: Ending allowance balance attributable to loans: Individually evaluated for impairment $ 1,189 $ 933 $ 600 $ 960 $ 6 $ 3,688 Collectively evaluated for impairment 543 190 2,272 1,031 55 4,091 Total ending allowance balance $ 1,732 $ 1,123 $ 2,872 $ 1,991 $ 61 $ 7,779 The Company’s loan portfolio is segmented to a level that allows management to monitor risk and performance.The portfolio is segmented into Commercial and Industrial (“C&I”), Real Estate Construction, Real Estate - Mortgage which is further segmented into Residential and Commercial real estate, and Consumer Installment Loans.The C&I loan segment consists of loans made for the purpose of financing the activities of commercial customers.The residential mortgage loan segment consists of loans made for the purpose of financing the activities of residential homeowners. The commercial mortgage loan segment consists of loans made for the purposed of financing the activities of commercial real estate owners and operators.The consumer loan segment consists primarily of installment loans and overdraft lines of credit connected with customer deposit accounts. Management evaluates individual loans in all of the commercial segments for possible impairment if the loan is greater than $150,000 and if the loan either is in nonaccrual status, or is risk rated Special Mention or Substandard and is greater than 90 days past due.Loans are considered to be impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in evaluating impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed.The Company does not separately evaluate individual consumer and residential mortgage loans for impairment, unless such loans are part of a larger relationship that is impaired. Once the determination has been made that a loan is impaired, the determination of whether a specific allocation of the allowance is necessary is measured by comparing the recorded investment in the loan to the fair value of the loan using one of three methods:(a) the present value of expected future cash flows discounted at the loan’s effective interest rate; (b) the loan’s observable market price; or (c) the fair value of the collateral less selling costs.The method is selected on a loan-by-loan basis, with management primarily utilizing the fair value of collateral method.The evaluation of the need and amount of a specific allocation of the allowance and whether a loan can be removed from impairment status is made on a quarterly basis.The Company’s policy for recognizing interest income on impaired loans does not differ from its overall policy for interest recognition. 22 The following table presents impaired loans by class, segregated by those for which a specific allowance was required and those for which a specific allowance was not necessary (in thousands): June 30, 2013 Impaired Loans Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial and industrial $ 1,177 $ 1,177 $ - Real estate - construction 150 150 - Real estate - mortgage: Residential 2,627 2,741 - Commercial 3,506 3,506 - Consumer installment 4 4 - Total $ 7,464 $ 7,578 $ - With an allowance recorded: Commercial and industrial $ 1,133 $ 1,133 $ 323 Real estate - construction 3,777 3,777 814 Real estate - mortgage: Residential 2,278 2,317 754 Commercial 3,000 3,000 479 Consumer installment 6 6 1 Total $ 10,194 $ 10,233 $ 2,371 Total: Commercial and industrial $ 2,310 $ 2,310 $ 323 Real estate - construction 3,927 3,927 814 Real estate - mortgage: Residential 4,905 5,058 754 Commercial 6,506 6,506 479 Consumer installment 10 10 1 Total $ 17,658 $ 17,811 $ 2,371 23 December 31, 2013 Impaired Loans Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial and industrial $ 1,230 $ 1,229 $ - Real estate - construction 308 308 - Real estate - mortgage: Residential 2,716 2,729 - Commercial 4,143 4,164 - Consumer installment 11 11 - Total $ 8,408 $ 8,441 $ - With an allowance recorded: Commercial and industrial $ 3,362 $ 3,367 $ 1,189 Real estate - construction 3,685 3,685 933 Real estate - mortgage: Residential 3,045 3,054 600 Commercial 2,771 2,776 960 Consumer installment 17 17 6 Total $ 12,880 $ 12,899 $ 3,688 Total: Commercial and industrial $ 4,592 $ 4,596 $ 1,189 Real estate - construction 3,993 3,993 933 Real estate - mortgage: Residential 5,761 5,783 600 Commercial 6,914 6,940 960 Consumer installment 28 28 6 Total $ 21,288 $ 21,340 $ 3,688 The following table presents interest income by class, recognized on impaired loans: For the Three Months Ended June 30, 2013 For the Six Months Ended June 30, 2013 Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized Total: Commercial and industrial $ 2,643 $ 15 $ 2,687 $ 70 Real estate - construction 3,850 58 3,499 95 Real estate - mortgage: Residential 5,274 69 4,937 143 Commercial 6,669 106 6,018 216 Consumer installment 14 1 18 1 24 For the Three Months Ended June 30, 2012 For the Six Months Ended June 30, 2012 Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized Total: Commercial and industrial $ 1,488 $ 21 $ 4,337 $ 80 Real estate - construction 446 - 616 - Real estate - mortgage: Residential 2,872 61 574 33 Commercial 2,124 98 3,762 35 Consumer installment 27 - - - Management uses a nine point internal risk rating system to monitor the credit quality of the overall loan portfolio. The first five categories are considered not criticized, and are aggregated as “Pass” rated. The criticized rating categories used by management generally follow bank regulatory definitions. The Special Mention category includes assets that are currently protected but are potentially weak, resulting in an undue and unwarranted credit risk, but not to the point of justifying a Substandard classification.Loans in the Substandard category have well-defined weaknesses that jeopardize the liquidation of the debt, and have a distinct possibility that some loss will be sustained if the weaknesses are not corrected.All loans greater than 90 days past due are considered Substandard. Assets classified as “doubtful” have all the weaknesses inherent in those classified substandard, with the added characteristic that the weaknesses make collection of principal in full — on the basis of currently existing facts, conditions, and values — highly questionable and improbable. Any portion of a loan that has been charged off is placed in the Loss category. To help ensure that risk ratings are accurate and reflect the present and future capacity of borrowers to repay a loan as agreed, the Company has a structured loan rating process with several layers of internal and external oversight.Generally, consumer and residential mortgage loans are included in the Pass categories unless a specific action, such as bankruptcy, repossession, or death occurs to raise awareness of a possible credit event.The Company’s Commercial Loan Officers are responsible for the timely and accurate risk rating of the loans in their portfolios at origination and on an ongoing basis.The Credit Department performs an annual review of all commercial relationships $200,000 or greater.Confirmation of the appropriate risk grade is included in the review on an ongoing basis.The Company has an experienced Loan Review Department that continually reviews and assesses loans within the portfolio.The Company engages an external consultant to conduct loan reviews on a semi-annual basis. Generally, the external consultant reviews commercial relationships greater than $250,000 and/or criticized relationships greater than $125,000.Detailed reviews, including plans for resolution, are performed on loans classified as Substandard on a quarterly basis.Loans in the Special Mention and Substandard categories that are collectively evaluated for impairment are given separate consideration in the determination of the allowance. The primary risk of commercial and industrial loans is the current economic uncertainties. C & I loans are, by nature, secured by less substantial collateral than real estate secured loans. The primary risk of real estate construction loans is potential delays and /or disputes during the completion process. The primary risk of residential real estate loans is current economic uncertainties along with the slow recovery in the housing market. The primary risk of commercial real estate loans is loss of income of the owner or occupier of the property and the inability of the market to sustain rent levels. Consumer installment loans historically have experienced higher delinquency rates. Consumer installments are typically secured by less substantial collateral than other types of credits. The following table presents the classes of the loan portfolio summarized by the aggregate Pass and the criticized categories of Special Mention, Substandard and Doubtful within the internal risk rating system (in thousands): 25 June 30, 2013 Pass Special Mention Substandard Doubtful Total Loans Commercial and industrial $ 47,354 $ 910 $ 1,591 $ 43 $ 49,898 Real estate - construction 19,225 917 3,942 - 24,084 Real estate - mortgage: Residential 186,330 975 11,945 - 199,250 Commercial 126,777 3,111 5,118 - 135,006 Consumer installment 4,142 - 19 - 4,161 Total $ 383,828 $ 5,913 $ 22,615 $ 43 $ 412,399 December 31, 2012 Pass Special Mention Substandard Doubtful Total Loans Commercial and industrial $ 59,390 $ 678 $ 2,061 $ 59 $ 62,188 Real estate - construction 17,601 - 4,921 - 22,522 Real estate - mortgage: Residential 190,967 758 12,147 - 203,872 Commercial 106,509 1,928 7,297 - 115,734 Consumer installment 4,084 - 33 - 4,117 Total $ 378,551 $ 3,364 $ 26,459 $ 59 $ 408,433 Management further monitors the performance and credit quality of the loan portfolio by analyzing the age of the portfolio as determined by the length of time a recorded payment is past due. Nonperforming assets includes nonaccrual loans, troubled debt restructurings (TDRs), loans 90 days or more past due, assets purchased by EMORECO from EB, OREO, and repossessed assets. A loan is classified as non-accrual when, in the opinion of management, there are serious doubts about collectability of interest and principal. Accrual of interest is discontinued on a loan when management believes, after considering economic and business conditions, the borrower’s financial condition is such that collection of principal and interest is doubtful.Payments received on nonaccrual loans are applied against principal according to management’s shadow accounting system. The following table presents the classes of the loan portfolio summarized by the aging categories of performing loans and nonaccrual loans (in thousands): Still Accruing Current 30-59 Days Past Due 60-89 Days Past Due 90 Days+ Past Due Total Past Due Non- Accrual Total Loans June 30, 2013 Commercial and industrial $ 47,680 $ 650 $ 72 $ 108 $ 830 $ 1,388 $ 49,898 Real estate - construction 23,360 647 - - 647 78 24,084 Real estate - mortgage: Residential 187,125 1,854 1,466 434 3,753 8,372 199,250 Commercial 133,057 - 1,949 135,006 Consumer installment 4,043 21 3 - 24 94 4,161 Total $ 395,265 $ 3,171 $ 1,541 $ 541 $ 5,253 $ 11,880 $ 412,399 26 Still Accruing Current 30-59 Days Past Due 60-89 Days Past Due 90 Days+ Past Due Total Past Due Non- Accrual Total Loans December 31, 2012 Commercial and industrial $ 60,428 $ 441 $ 63 $ 348 $ 852 $ 908 $ 62,188 Real estate - construction 22,158 - 364 22,522 Real estate - mortgage: Residential 191,349 2,614 1,401 90 4,105 8,418 203,872 Commercial 113,023 509 97 - 606 2,105 115,734 Consumer installment 4,074 25 - - 25 18 4,117 Total $ 391,032 $ 3,589 $ 1,561 $ 438 $ 5,588 $ 11,813 $ 408,433 An allowance for loan losses (“ALLL”) is maintained to absorb losses from the loan portfolio.The ALLL is based on management’s continuing evaluation of the risk characteristics and credit quality of the loan portfolio, assessment of current economic conditions, diversification and size of the portfolio, adequacy of collateral, past and anticipated loss experience, and the amount of nonperforming loans. The Company’s methodology for determining the ALLL is based on the requirements of ASC Section 310-10-35 for loans individually evaluated for impairment (discussed above) and ASC Subtopic 450-20 for loans collectively evaluated for impairment, as well as the Interagency Policy Statements on the Allowance for Loan and Lease Losses and other bank regulatory guidance.The total of the two components represents the Company’s ALLL. Management also performs impairment analyses on TDRs, which may result in specific reserve. Loans that are collectively evaluated for impairment are analyzed with general allowances being made as appropriate.For general allowances, historical loss trends are used in the estimation of losses in the current portfolio.These historical loss amounts are modified by other qualitative factors. The classes described above, which are based on the purpose code assigned to each loan, provide the starting point for the ALLL analysis.Management tracks the historical net charge-off activity at the purpose code level.A historical charge-off factor is calculated using the last four consecutive historical quarters. Management has identified a number of additional qualitative factors which it uses to supplement the historical charge-off factor because these factors are likely to cause estimated credit losses associated with the existing loan pools to differ from historical loss experience.The additional factors that are evaluated quarterly and updated using information obtained from internal, regulatory, and governmental sources are: national and local economic trends and conditions; levels of and trends in delinquency rates and nonaccrual loans; trends in volumes and terms of loans; effects of changes in lending policies; experience, ability, and depth of lending staff; value of underlying collateral; and concentrations of credit from a loan type, industry and/or geographic standpoint. Management reviews the loan portfolio on a quarterly basis using a defined, consistently applied process in order to make appropriate and timely adjustments to the ALLL.When information confirms all or part of specific loans to be uncollectible, these amounts are promptly charged off against the ALLL. 27 The following table summarizes the primary segments of the loan portfolio (in thousands): Commercial and industrial Real estate- construction Real estate- residential mortgage Real estate- commercial mortgage Consumer installment Total ALLL balance at December 31, 2012 $ 1,732 $ 1,123 $ 2,872 $ 1,991 $ 61 $ 7,779 Charge-offs ) ) ) - ) ) Recoveries 92 33 71 46 11 253 Provision ) 226 1,028 ) 15 613 ALLL balance at June 30, 2013 $ 875 $ 1,192 $ 3,626 $ 2,005 $ 51 $ 7,749 Commercial and industrial Real estate- construction Real estate- residential mortgage Real estate- commercial mortgage Consumer installment Total ALLL balance at December 31, 2011 $ 1,296 $ 438 $ 3,731 $ 1,306 $ 48 $ 6,819 Charge-offs ) - ) Recoveries 70 - 3 - 12 85 Provision 289 66 473 239 ) 1,050 ALLL balance at June 30, 2012 $ 1,626 $ 504 $ 4,109 $ 1,492 $ 21 $ 7,752 Commercial and industrial Real estate- construction Real estate- residential mortgage Real estate- commercial mortgage Consumer installment Total ALLL balance at March 31, 2013 $ 1,229 $ 1,047 $ 3,207 $ 2,201 $ 47 $ 7,731 Charge-offs - ) ) - ) ) Recoveries 92 - 47 - 5 144 Provision ) 273 651 ) 18 300 ALLL balance at June 30, 2013 $ 875 $ 1,191 $ 3,626 $ 2,005 $ 51 $ 7,748 Commercial and industrial Real estate- construction Real estate- residential mortgage Real estate- commercial mortgage Consumer installment Total ALLL balance at March 31, 2012 $ 1,510 $ 504 $ 3,868 $ 1,360 $ 25 $ 7,267 Charge-offs ) - - - (8 ) ) Recoveries 67 - - - 4 71 Provision 77 - 241 132 450 ALLL balance at June 30, 2012 $ 1,626 $ 504 $ 4,109 $ 1,492 $ 21 $ 7,752 The C&I ALLL balance declined from $1.7 million at December 31, 2012 to $875,000 at June 30, 2013. Loan reclassifications resulted in a shift of $660,000 of specific reserve from this category. Residential mortgage real estate increased from $2.9 million to $3.6 million during the six months ended June 30, 2012. This was largely the result of the 1-4 family owner occupied loss ratio increasing from 0.94% to 1.25%. A provision in any loan portfolio is not necessarily related to current charge-offs, but is a result of the evaluation of the loans in that category. 28 The following tables summarize troubled debt restructurings and subsequent defaults (in thousands): Modifications Three months ended June 30, 2013 June 30, 2012 Number of Contracts Pre-Modification Outstanding Number of Contracts Pre-Modification Outstanding Troubled Debt Restructurings Term Modification Other Total Recorded Investment Term Modification Other Total Recorded Investment Consumer Installment 1 - 1 $ 7 1 1 $ 17 Real estate- mortgage: Residential - 1 1 2 165 Six months ended June 30, 2013 June 30, 2012 Number of Contracts Pre-Modification Outstanding Number of Contracts Pre-Modification Outstanding Troubled Debt Restructurings Term Modification Other Total Recorded Investment Term Modification Other Total Recorded Investment Commercial and industrial 5 - 5 $ 742 4 3 7 $ 195 Real estate- mortgage: Residential 2 - 2 383 3 2 5 259 Consumer Installment 1 - 1 644 1 - 1 5 Three months ended June 30, 2013 June 30, 2012 Troubled Debt Restructurings Number of Recorded Number of Recorded subsequently defaulted Contracts Investment Contracts Investment Commercial and industrial 3 $ 193 - $ - Real estate- mortgage: Residential - - 3 168 Six months ended June 30, 2013 June 30, 2012 Troubled Debt Restructurings Number of Recorded Number of Recorded subsequently defaulted Contracts Investment Contracts Investment Commercial and industrial 5 $ 239 1 $ 41 Real estate- mortgage: Residential - - 3 168 29 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis provides further detail to the financial condition and results of operations of the Company. The MD&A should be read in conjunction with the notes and financial statements presented in this report. CHANGES IN FINANCIAL CONDITION General. The Company’s total assets ended the June 30, 2013 quarter at $657.8 million, a decrease of $12.5 million or 1.9% from December 31, 2012. Investment securities available for sale decreased $14.7 million while net loans increased $4.0 million. The decrease in total assets reflected a corresponding decrease in total liabilities of $9.6 million or 1.6% and a decrease in stockholders’ equity of $2.9 million or 5.2%. The decrease in total liabilities was the result of decreases in deposits, borrowings, and accrued interest and other liabilities of $7.9 million, or 1.3%, $1.5 million, or 7.5%, and $227,000, or 11.3% respectively, for the quarter. The decrease in stockholders’ equity resulted mostly from a decrease in accumulated other comprehensive income of $5.6 million, or 103.5%. A partial offset resulted from increases in retained earnings and common stock of $2.3 million, or 10.2% and $399,000, or 1.2%, respectively. Cash on hand and due from banks. Cash on hand and due from banks and Federal funds sold represent cash and cash equivalents. Cash and cash equivalents decreased $4.9 million, or 10.8% to $40.4 million at June 30, 2013 from $45.3 million at December 31, 2012. Deposits from customers into savings and checking accounts, loan and securities repayments and proceeds from borrowed funds typically increase these accounts. Decreases result from customer withdrawals, new loan originations, purchases of investment securities and repayments of borrowed funds. Investment securities. Investment securities available for sale on June 30, 2013 totaled $179.8 million, a decrease of $14.7 million or 7.6% from $194.5 million at December 31, 2012. During this period the Company recorded purchases of available for sale securities of $15.2 million, consisting of mortgage-backed securities and municipal bonds. Offsetting the purchases of securities were repayments, calls, and maturities of $13.0 million. Sales of securities were $7.8 million with gross realized gains of $204,000 being partially offset by gross realized losses of $29,000. Loans receivable. The loans receivable category consists primarily of single-family mortgage loans used to purchase or refinance personal residences located within the Company’s market area and commercial real estate loans used to finance properties that are used in the borrowers’ businesses or to finance investor-owned rental properties, and to a lesser extent, construction and consumer loans. Net loans receivable increased $4.0 million or 1.0% to $404.7 million as of June 30, 2013 from $400.7 million at December 31, 2012. Included in this amount were increases in the commercial real estate and construction portfolios of $19.3 million, or 16.7%, and $1.6 million, or 6.9%, respectively. These amounts were partially offset by decreases in the C&I and residential real estate segments of $12.3 million, or 19.8%, and $4.6 million, or 2.3%. A reclassification was responsible for $6.5 million of the changes between the two commercial categories. The Company’s lending philosophy centers around the growth of the commercial loan portfolio. The Company has taken a proactive approach in servicing the needs of both new and current clients. These relationships generally offer more attractive returns than residential loans and also offer opportunities for attracting larger balance deposit relationships. However, the shift in loan portfolio mix from residential real estate to commercial-oriented loans may increase credit risk. Allowance for Loan Losses and Asset Quality. The Company decreased the allowance for loan losses to $7.7 million, or 1.9% of total loans, at June 30, 2013, compared to $7.8 million, or 1.9%, at December 31, 2012. Second quarter 2013 net loan charge-offs totaled $283,000, or 0.
